Exhibit 10.2
L/C SUPPORT AGREEMENT
This Amendment (this “Amendment”) to the L/C Support Agreement among Walter
Investment Management Corp., certain of its Subsidiaries, and Walter Industries,
Inc. (the “Agreement”), is entered into this 23rd day of September, 2010 by and
between Walter Investment Management Corp. (the “Company”), certain of its
Subsidiaries (as set forth in the Agreement, collectively the “Guarantors” and,
together with the Company, the “Loan Parties”) and Walter Energy, Inc. (f/k/a
Walter Industries, Inc.), as Support L/C Provider (the “Support L/C Provider”).
Capitalized terms used and not otherwise defined herein are used as defined in
the Agreement (as amended hereby).
WHEREAS, the Support L/C Provider and the Loan Parties entered into the
Agreement effective April 20, 2009; and
WHEREAS, the Support L/C Provider and the Loan Parties desire to amend the
Agreement in certain respects as hereinafter set forth;
NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
SECTION 1. Amendments.
Section 1.1 of the Agreement is hereby amended by inserting the following new
definitions in the appropriate alphabetical order:
“Unencumbered Assets” shall include (i) Accounts and REO Property, in each case,
owned beneficially and of record by a Loan Party, free and clear of any Liens
and (ii) Residual Interests in the WMC Trusts, free and clear of any Liens.
“REO Property” shall mean real estate ownership of property which was acquired
by a Loan Party through foreclosure or by deed in lieu of foreclosure. The value
of the REO Property will be the carrying value of “Real Estate Owned” property
on the Company’s financial statements each quarter. (This value is required to
be fair value for GAAP purposes.)
“Residual Interest” shall mean the retained beneficial interest in the WMC
Trusts that exposes the Company to credit risk directly or indirectly associated
with the assets of the WMC Trusts. Specifically, the Residual Interest shall be
calculated as the sum of (x)(i) “Restricted Cash of Securitization Trusts”, (ii)
“Residential Loans of Securitization Trusts”, (iii) “Real Estate Owned of
Securitization Trusts” and (iv) “Deferred Debt Issuance Cost of Securitization
Trusts” less (y)(i) “Accounts Payable of Securitization Trusts”, (ii)
“Mortgage-backed Debt of Securitization Trusts” and (iii) “Accrued Interest of
Securitization Trusts”. (Each of these items as found as a separate component on
the Borrower’s balance sheet and as reported in the Form 10-Q/10-K filed with
the SEC. Upon the Lender’s request, such items shall be provided by the Borrower
in a calculation format at the end of each fiscal quarter.)”

 

 



--------------------------------------------------------------------------------



 



“WMC Trusts” shall mean, collectively, Mid-State Trust II, Mid-State Trust IV,
Mid-State Trust VI, Mid-State Trust VII, Mid-State Trust VIII, Mid-State Trust
X, Mid-State Trust XI, Mid-State Capital 2004-1 Trust, Mid-State Capital 2005-1
Trust, Mid-State Capital 2006-1 Trust and any similar securitization trusts
whose residential interests are owned either directly or indirectly by the
Borrower.
SECTION 2. Effectiveness and Effect.
This Amendment shall become effective as of the date (the “Effective Date”) that
each of the Support L/C Provider and the Loan Parties shall have delivered
executed counterparts of this Amendment and delivered by a duly authorized
officer of each party thereto.
SECTION 3. Reference to and Effect on the Agreement and the Related Documents.
On and as of the Effective Date, (i) the Loan Parties hereby reaffirm all
representations and warranties made by it in the Agreement (as amended hereby)
and agree that all such representations and warranties shall be deemed to have
been restated as of the Effective Date, (ii) the Loan Parties hereby represent
and warrant that no Event of Default shall have occurred and be continuing, and
(iii) each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be, and any references
to the Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Agreement shall mean and be, a reference to the
Agreement as amended hereby.
SECTION 4. Governing Law.
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
SECTION 5. Severability.
Any provision of this Amendment held to be illegal, invalid or unenforceable in
any jurisdiction, shall, as to such jurisdiction, be ineffective to the extent
of such illegality, invalidity or unenforceability without affecting the
legality, validity or enforceability of the remaining provisions hereof or
thereof; and the illegality, invalidity or unenforceability of a particular
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 



--------------------------------------------------------------------------------



 



SECTION 6. Counterparts.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

                      WALTER INVESTMENT         MANAGEMENT CORP.    
 
                    By:   Kimberly Perez /s/                  
 
      Name:   Kimberly Perez    
 
      Title:   CFO    
 
                    Best Insurors, Inc.         Hanover Capital Partners 2, Ltd.
        Hanover Capital Securities, Inc.         Walter Mortgage Company, LLC  
 
 
                    By:   Kimberly Perez /s/                  
 
      Name:   Kimberly Perez    
 
      Title:   VP    
 
                    WALTER ENERGY, INC.    
 
                    By:   Joseph B. Leonard /s/                  
 
      Name:   Joseph B. Leonard    
 
      Title:   Chief Executive Officer    

 

 